Case 2:20-cv-00966-NR Document 367-2 Filed 08/12/20 Page 1 of 16




  EXHIBIT 2
        Case 2:20-cv-00966-NR Document 367-2 Filed 08/12/20 Page 2 of 16



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  DONALD J. TRUMP FOR
  PRESIDENT, INC.; et al.,
                                                     Civil Action
                   Plaintiffs,                   )
                                                     No.:2-20-CV-966
            v.                                  )

  KATHY BOOCKVAR; et al.,                        )
                                                     Judge J. Nicholas Ranjan
                  Defendants.                    )

                    PLAINTIFFS OBJECTIONS AND RESPONSE TO
                  DEMOCRATIC INTERVENORS' DOCUMENT REQUESTS

        Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Local Rule 34, and the

Court's July 17, 2020 Scheduling Order (ECF #124), Plaintiffs hereby provide the following

objections and responses to the interrogatories and documents requests of Democratic

Intervenors.


                           GENERAL OBJECTIONS/STATEMENTS
       1.        Plaintiffs object to the Instructions to the extent that they can be construed to

seek production or disclosure of any attorney-client privileged information, attorney work

product, or other confidential/protected information. Any substantive responses provided are

being provided without disclosing or producing attorney-client privileged information,

attorney work product, or other confidential/protected information.

       2.        Plaintiffs object to Instruction #16, which attempts to impose upon Plaintiffs a

supplemental obligation that is not co-extensive with that provided in Rule 26(e)(1). Plaintiffs

will comply with the provisions of Rule 26(e)(1), if necessary, not with the supplementation

obligation contained in Instruction #16.
        Case 2:20-cv-00966-NR Document 367-2 Filed 08/12/20 Page 3 of 16



                                     DOCUMENT REQUESTS

 REQUEST 1: All Documents or Communications concerning or related to evidence or instances

 of "ballot harvesting," "manipulating and destroying ballots," double voting, and/or voter fraud

 from mail-in and absentee ballots during the Primary Election.

 RESPONSE: Plaintiffs object to this Document Request on the ground that it seeks information
 on topics outside the limited scope of the expedited discovery ordered by the Court. In response
 to objections by myriad defendants to the timing and scope of discovery, the Court entered an
 Order on July 17, 2020, (ECF #124) that allowed discovery on an expedited basis but only on a
 limited scope. Any discovery beyond the scope of the reports to the Secretary of the
 Commonwealth by the County Election Boards as contemplated by 71 P.S. § 279.6(c) "must (i)
 not be duplicative of materials received in connection with the report, and (ii) be narrowly tailored
 to the implementation of the mail-in and poll-watching procedures in the 2020 primary election,
 and the procedures for the 2020 general election." ECF #124, p.4, ¶II.B.10.
This Document Request goes beyond the scope of the approved discovery in that it seeks
information not about the "implementation ofthe mail-in and poll-watching procedures in the 2020
primary election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but
instead about Plaintiffs' contentions of the opportunities that fraudsters may have based on
Defendants' inconsistent administration of the Primary Election. Further, this Document Request
appears to be duplicative of the reports that are to be provided by the County Election Boards, in
that those reports are to include "a review of any action taken by the Department of State, county
board of elections or registration commission in response to an incident under paragraph (23),
including determinations made on the incident, legal actions filed and referrals to law
enforcement." 71 P.S. ~ 279.6(b)(24). Therefore, this Document Request is improper.
 Also, Plaintiffs object to this Document Request on the grounds that it mischaracterizes the claims
 in this action. Plaintiffs' Amended Complaint is asking the Court to issue relief in the form of,
 among other things, a declaratory and injunctive judgment that the Secretary of the
 Commonwealth and all of the County Election Boards follow the provisions of the Election Code
 in a uniform manner. As this Court noted years ago: "A state must impose uniform statewide
 standards in each county in order to protect the legality of a citizen's vote. Anything less implicates
 constitutional problems under the equal protection clause of the Fourteenth Amendment." Pierce >>
Alleghen County Bd. of Elections, 324 F. Supp. 2d 684, 697 (W.D. Pa. 20032 Plaintiffs' claim is
based upon the inconsistent enforcement of the Election Code requirements across the
Commonwealth, which is a violation of Plaintiffs' constitutional rights. Similarly, Plaintiffs' claim
also is based upon the failure of the Secretary and all of the County Election Boards to follow the
requirements under the Election Code for properly administering Pennsylvania's absentee and
mail-in voting scheme, which also violates their constitutional rights. The Pennsylvania General
Assembly established the requirements that must be followed for ballots to be cast legally,
requirements the Pennsylvania Supreme Court has recognized are designed to reduce fraud.
Neither the Secretary of the Commonwealth nor the County Election Boards have the ability to
ignore, modify, restrict, or expand upon those requirements. Even if the Secretary or a County
Election Board were to view those legislatively-enacted requirements as mere "technicalities,"
they still have an obligation to enforce those requirements. As the Pennsylvania Supreme Court
        Case 2:20-cv-00966-NR Document 367-2 Filed 08/12/20 Page 4 of 16



 recently noted, "so-called technicalities of the Election Code are necessary for the preservation of
 secrecy and the sanctity of the ballot and must therefore be observed ... ." In re Canvass of
 Absentee Ballots of Noi~. 4, 2003 Gen. Election, 843 A.2d 1223, 1234 (Pa. 2004); see also id. at
 1231-32 (noting that "shall" in the Election Code, including its use in Section 3146.6(a) concerning
 absentee voting, is mandatory). The same language that was interpreted in 2003 by the
 Pennsylvania Supreme Court was used and adopted by the General Assembly in Act 77.
 Further, Plaintiffs object to this Document Request on the grounds it seeks information protected
 by the attorney-client privilege, the work product doctrine, or by Federal Rule of Civil Procedure
 26(b)(3).
 Finally, Plaintiffs object on the grounds that much of the information needed to respond to this
 Document Request is in the possession/custody/control of propounding defendant or others.
To the degree that evidence of voter fraud or any other election-related fraud is relevant to any
questions before the Court, the Plaintiffs will rely on, among other things, publicly available news
reports and public records. Plaintiffs also refer Propounding Defendants to the documents being
produced. Plaintiffs further retain the ability to introduce evidence regarding election-related
fraud in the form of expert reports if necessary as this matter proceeds.
Moreover, discovery is in its nascent stages. Accordingly, Plaintiffs reserve the right to amend
and/or supplement this response if necessary andlor to the extent the information requested is
relevant and authorized by the Court.


REQUEST 2: All Documents or Communications concerning or related to evidence or instances

of Boards permitting or utilizing unmonitored and/or unsecured drop-off boxes to collect mail-in

or absentee ballots during the Primary Election.

RESPONSE: Plaintiffs object to this Document Request on the ground that it seeks information
on topics outside the limited scope of the expedited discovery ordered by the Court. In response
to objections by myriad defendants to the timing and scope of discovery, the Court entered an
Order on July 17, 2020, (ECF #124) that allowed discovery on an expedited basis but only on a
limited scope. Any discovery beyond the scope of the reports to the Secretary of the
Commonwealth by the County Boards of Election as contemplated by 71 P.S. ~ 279.6(c) "must (i)
not be duplicative of materials received in connection with the report, and (ii) be narrowly tailored
to the implementation of the mail-in and poll-watching procedures in the 2020 primary election,
and the procedures for the 2020 general election." ECF # 124, p.4, ¶II.B.10.
This Document Request goes beyond the scope of the approved discovery in that it seeks
information not about the "implementation ofthe mail-in and poll-watching procedures in the 2020
primary election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but
about Plaintiffs' contentions concerning absentee and mail-in balloting during the 2020 Primary
Election. Also, this Document Request appears to be duplicative of the reports that are to be
provided by the County Boards of Election, in that those reports are to include reports of actual or
suspected incidents of certain types of voter fraud.                    See, e.g., 71 P.S.
279.6(b~9),(10),(19),(20),(23),(24~. Therefore, this Document Request is improper.
        Case 2:20-cv-00966-NR Document 367-2 Filed 08/12/20 Page 5 of 16



 Further, Plaintiffs object to this discovery request on the ground that it is a contention
 interrogatory. Contention interrogatories this early in a litigation are disfavored, especially when
 the complaint is not facially infirm and the Defendants have control over much of the evidence of
 their misconduct. See United States v. Educ. Mgmt. LLC, 2013 U.S. Dist. LEXIS 104176, at *66,
 *71-73 (W.D. Pa. Mav 14, 2013).
 Finally, Plaintiffs object on the grounds that much of the information needed to respond to this
 Document Request in the possession/custody/control of propounding defendant or others.
 Subject to the foregoing objections and without waiving them, Plaintiffs refer to and incorporate by
 reference Paragraphs 103 through 164 of Plaintiffs' Verified Amended Complaint. Plaintiffs refer to
 and incorporate the documents being produced. See FED.R.Civ.P. 33(d).
 By way of fiarther answer, discovery is in its nascent stages. Accordingly, Plaintiffs reserve the
 right to amend and/or supplement this response if necessary and/or to the extent the information
 requested is relevant and authorized by the Court.


 REQUEST 3: All Documents or Communications concerning or related to the use of unsecure or

 unmonitored drop-off boxes by Boards leading to "ballot harvesting," double voting, or voter fraud

during the Primary Election.

RESPONSE: Plaintiffs object to this Document Request on the ground that it seeks information
on topics outside the limited scope of the expedited discovery ordered by the Court. In response
to objections by myriad defendants to the timing and scope of discovery, the Court entered an
Order on July 17, 2020, (ECF #124) that allowed discovery on an expedited basis but only on a
limited scope. Any discovery beyond the scope of the reports to the Secretary of the
Commonwealth by the County Boards of Election as contemplated by 71 P. S. ~ 279.6(c) "must (i)
not be duplicative of materials received in connection with the report, and (ii) be narrowly tailored
to the implementation of the mail-in and poll-watching procedures in the 2020 primary election,
and the procedures for the 2020 general election." ECF #124, p.4, ¶II.B.10.
This Document Request goes beyond the scope of the approved discovery in that it seeks
information not about the "implementation ofthe mail-in and poll-watching procedures in the 2020
primary election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but
about Plaintiffs' contentions concerning absentee and mail-in balloting during the 2020 Primary
Election. Also, this Document Request appears to be duplicative of the reports that are to be
provided by the County Boards of Election, in that those reports are to include reports of actual or
suspected incidents of certain types of voter fraud.                    See, e.g., 71 P.S. §
279.6(bZ(9),(10~),(20),(23),(24). Therefore, this Document Request is improper.
Also, Plaintiffs object to this Document Request on the grounds that it mischaracterizes the claims
in this action. Plaintiffs' Amended Complaint is asking the Court to issue relief in the form of,
among other things, a declaratory and injunctive judgment that the Secretary of the
Commonwealth and all of the County Election Boards follow the provisions of the Election Code
in a uniform manner. As this Court noted years ago: "A state must impose uniform statewide
standards in each county in order to protect the legality of a citizen's vote. Anything less implicates
        Case 2:20-cv-00966-NR Document 367-2 Filed 08/12/20 Page 6 of 16



 constitutional problems under the equal protection clause of the Fourteenth Amendment." Pierce u
Alle ~henv County Bd. of Elections, 324 F. Supp. 2d 684, 697 (W.D. Pa. 2003 Plaintiffs' claim is
based upon the inconsistent enforcement of the Election Code requirements across the
 Commonwealth, which is a violation of Plaintiffs' constitutional rights. Similarly, Plaintiffs' claim
also is based upon the failure of the Secretary and all of the County Election Boards to follow the
requirements under the Election Code for properly administering Pennsylvania's absentee and
mail-in voting scheme, which also violates their constitutional rights. The Pennsylvania General
Assembly established the requirements that must be followed for ballots to be cast legally,
requirements the Pennsylvania Supreme Court has recognized are designed to reduce fraud.
Neither the Secretary of the Commonwealth nor the County Election Boards have the ability to
ignore, modify, restrict, or expand upon those requirements. Even if the Secretary or a County
Election Board were to view those legislatively-enacted requirements as mere "technicalities,"
they still have an obligation to enforce those requirements. As the Pennsylvania Supreme Court
recently noted, "so-called technicalities of the Election Code are necessary for the preservation of
secrecy and the sanctity of the ballot and must therefore be observed ... ." In re Canvass of
Absentee Ballots of Nov. 4, 2003 Gen. Election, 843 A.2d 1223, 1234 (Pa. 2004); see also id. at
1231-32 (noting that "shall" in the Election Code, including its use in Section 3146.6(a) concerning
absentee voting, is mandatory). The same language that was interpreted in 2003 by the
Pennsylvania Supreme Court was used and adopted by the General Assembly in Act 77.
Further, Plaintiffs object to this Document Request on the grounds it seeks information protected
by the attorney-client privilege, the work product doctrine, or by Federal Rule of Civil Procedure
26(b)(3).
Finally, Plaintiffs object on the grounds that much of the information needed to respond to this
Document Request is in the possession/custody/control of propounding defendant or others.
Subject to the foregoing objections and without waiving them, Plaintiffs state that to the degree that
evidence of voter fraud or any other election-related fraud is relevant to any questions before the
Court, Plaintiffs will rely on, among other things, publicly available news reports and public
records. Plaintiffs refer to and incorporate the documents being produced. See FED.R.C~v.P.
33(d). Plaintiffs also retain the ability to introduce evidence regarding election-related fraud in the
form of expert reports if necessary as this matter proceeds.
Moreover, discovery is in its nascent stages. Accordingly, Plaintiffs reserve the right to amend
and/or supplement this response if necessary and/or to the extent the information requested is
relevant and authorized by the Court.


REQUEST 4: All Documents or Communications concerning or related to the prevalence or scope

of voter fraud from mail-in or absentee ballots during the Primary Election.

RESPONSE: Plaintiffs object to this Document Request on the ground that it seeks information
on topics outside the limited scope of the expedited discovery ordered by the Court. In response
to objections by myriad defendants to the timing and scope of discovery, the Court entered an
Order on July 17, 2020, ECF #124) that allowed discovery on an expedited basis but only on a
limited scope. Any discovery beyond the scope of the reports to the Secretary of the
Commonwealth by the County Election Boards as contemplated by 71 P.S. § 279.6(c) "must (i)
        Case 2:20-cv-00966-NR Document 367-2 Filed 08/12/20 Page 7 of 16



 not be duplicative of materials received in connection with the report, and (ii) be narrowly tailored
 to the implementation of the mail-in and poll-watching procedures in the 2020 primary election,
 and the procedures for the 2020 general election." ECF #124, p.4, ¶II.B.10.
This Document Request goes beyond the scope of the approved discovery in that it seeks
information not about the "implementation ofthe mail-in and poll-watching procedures in the 2020
primary election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but
instead about Plaintiffs' contentions of the opportunities that fraudsters may have based on
Defendants' inconsistent administration of the Primary Election. Further, this Document Request
appears to be duplicative of the reports that are to be provided by the County Election Boards, in
that those reports are to include "a review of any action taken by the Department of State, county
board of elections or registration commission in response to an incident under paragraph (23),
including determinations made on the incident, legal actions filed and referrals to law
enforcement." 71 P.S. ~ 279.6(bZ24~. Therefore, this Document Request is improper.
 Also, Plaintiffs object to this Document Request on the grounds that it mischaracterizes the claims
 in this action. Plaintiffs' Amended Complaint is asking the Court to issue relief in the form of,
 among, other things, a declaratory and injunctive judgment that the Secretary of the
 Commonwealth and all of the County Election Boards follow the provisions of the Election Code
 in a uniform manner. As this Court noted years ago: "A state must impose uniform statewide
 standards in each county in order to protect the legality of a citizen's vote. Anything less implicates
 constitutional problems under the equal protection clause of the Fourteenth Amendment." Pierce u
Alle~henv County Bd. of Elections, 324 F. Supp. 2d 684, 697 (W.D. Pa. 2003 Plaintiffs' claim is
based upon the inconsistent enforcement of the Election Code requirements across the
Commonwealth, which is a violation of Plaintiffs' constitutional rights. Similarly, Plaintiffs' claim
also is based upon the failure of the Secretary and all of the County Election Boards to follow the
requirements under the Election Code for properly administering Pennsylvania's absentee and
mail-in voting scheme, which also violates their constitutional rights. The Pennsylvania General
Assembly established the requirements that must be followed for ballots to be cast legally,
requirements the Pennsylvania Supreme Court has recognized are designed to reduce fraud.
Neither the Secretary of the Commonwealth nor the County Election Boards have the ability to
ignore, modify, restrict, or expand upon those requirements. Even if the Secretary or a County
Election Board were to view those legislatively-enacted requirements as mere "technicalities,"
they still have an obligation to enforce those requirements. As the Pennsylvania Supreme Court
recently noted, "so-called technicalities of the Election Code are necessary for the preservation of
secrecy and the sanctity of the ballot and must therefore be observed ... ." In re Canvass of
Absentee Ballots of Nov. 4, 2003 Gen. Election, 843 A.2d 1223, 1234 (Pa. 2004; see also id. at
1231-32 (noting that "shall" in the Election Code, including its use in Section 3146.6(a) concerning
absentee voting, is mandatory). The same language that was interpreted in 2003 by the
Pennsylvania Supreme Court was used and adopted by the General Assembly in Act 77.
Further, Plaintiffs object to this Document Request on the grounds it seeks information protected
by the attorney-client privilege, the work product doctrine, or by Federal Rule of Civil Procedure
26(b)(3).
Finally, Plaintiffs object on the grounds that much of the information needed to respond to this
Document Request is in the possession/custody/control of propounding defendant or others.
        Case 2:20-cv-00966-NR Document 367-2 Filed 08/12/20 Page 8 of 16



 Subject to the foregoing objections and without waiving them, Plaintiffs state that to the degree that
 evidence of voter fraud or any other election-related fraud is relevant to any questions before the
 Court, Plaintiffs will rely on, among other things, publicly available news reports and public
 records. Plaintiffs refer to and incorporate the documents being produced. See FED.R.CIv.P.
 33(d). Plaintiffs also retain the ability to introduce evidence regarding election-related fraud in the
 form of expert reports if necessary as this matter proceeds.
 Moreover, discovery is in its nascent stages. Accordingly, Plaintiffs reserve the right to amend
 and/or supplement this response if necessary and/or to the extent the information requested is
 relevant and authorized by the Court.

 REQUEST 5: All Communications between you and any individuals who sought to serve as poll

 watchers for you or any state or local Republican Party entity or organization at a location outside

 their county of residence during the Primary Election.

RESPONSE: Plaintiffs object to this Document Request on the ground that it seeks information
on topics outside the limited scope of the expedited discovery ordered by the Court. In response
to objections by myriad defendants to the timing and scope of discovery, the Court entered an
Order on July 17, 2020, (ECF #124) that allowed discovery on an expedited basis but only on a
limited scope. Any discovery beyond the scope of the reports to the Secretary of the
Commonwealth by the County Election Boards as contemplated by 71 P.S. § 279.6(c~ "must (i)
not be duplicative of materials received in connection with the report, and (ii) be narrowly tailored
to the implementation of the mail-in and poll-watching procedures in the 2020 primary election,
and the procedures for the 2020 general election." ECF #124, p.4, ¶II.B.10.
This Document Request goes beyond the scope of the approved discovery in that it seeks
information not about the "implementation ofthe mail-in and poll-watching procedures in the 2020
primary election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but
instead Plaintiffs' internal communications regarding potential poll watchers. Plaintiffs read the
scope of discovery as relating to the official implementation of the two noted procedures by the
Secretary and/or the Counties. It is only the Counties who implement the mail-in procedures for
the elections. Thus, the use of the conjunctive "and" can only mean that the poll-watching
procedures referenced also are the official procedures implemented by the County. Moreover, it
is the Secretary and the Counties who will bear the burden of demonstrating the procedures they
implement and enforce are constitutional. Therefore, this Document Request is improper.
In light of above objections, on which Plaintiffs stand, no substantive response will be provided.


REQUEST 6: All Documents or Communications concerning or related to the efforts you, any

Republican candidate, or any state or local Republican Party entity or organization made to recruit

persons to serve as poll watchers in any county where there are more registered Democrats than

Republicans.
        Case 2:20-cv-00966-NR Document 367-2 Filed 08/12/20 Page 9 of 16



 RESPONSE: Plaintiffs object to this Document Request on the ground that it seeks information
 on topics outside the limited scope of the expedited discovery ordered by the Court. In response
 to objections by myriad defendants to the timing and scope of discovery, the Court entered an
 Order on July 17, 2020, (ECF # 124) that allowed discovery on an expedited basis but only on a
 limited scope. Any discovery beyond the scope of the reports to the Secretary of the
 Commonwealth by the County Election Boards as contemplated by 71 P.S. § 279.6(c1 "must (i)
 not be duplicative of materials received in connection with the report, and (ii) be narrowly tailored
 to the implementation of the mail-in and poll-watching procedures in the 2020 primary election,
 and the procedures for the 2020 general election." ECF #124, p.4, ¶II.B.10.
This Document Request goes beyond the scope of the approved discovery in that it seeks
information not about the "implementation ofthe mail-in and poll-watching procedures in the 2020
primary election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but
instead about Plaintiffs' poll watcher activities. Plaintiffs read the scope of discovery as relating
to the official implementation of the two noted procedures by the Secretary and/or the Counties. It
is only the Counties who implement the mail-in procedures for the elections. Thus, the use of the
conjunctive "and" can only mean that the poll-watching procedures referenced also are the official
procedures implemented by the County. Moreover, it is the Secretary and the Counties who will
bear the burden of demonstrating the procedures they implement and enforce are constitutional.
Therefore, this Document Request is improper.
Further, Plaintiffs object to this Document Request on the grounds it seeks information protected
by the attorney-client privilege, the work product doctrine, or by Federal Rule of Civil Procedure
26(b)(3).
In light of above objections, on which Plaintiffs stand, no substantive response will be provided.



REQUEST 7: All Documents or Communications concerning or related to the demographic

characteristics of Pennsylvania mail-in and absentee voters and the potential effect of mail-in and

absentee voting on voter turnout or election outcomes in the Primary Election or the upcoming

November 2020 General Election in Pennsylvania.

RESPONSE: Plaintiffs object to this Document Request on the ground that it seeks information
on topics outside the limited scope of the expedited discovery ordered by the Court. In response
to objections by myriad defendants to the timing and scope of discovery, the Court entered an
Order on July 17, 2020, (ECF # 124) that allowed discovery on an expedited basis but only on a
limited scope. Any discovery beyond the scope of the reports to the Secretary of the
Commonwealth by the County Boards of Election as contemplated by 71 P.S. § 279.6(c~ "must (i)
not be duplicative of materials received in connection with the report, and (ii) be narrowly tailored
to the implementation of the mail-in and poll-watching procedures in the 2020 primary election,
and the procedures for the 2020 general election." ECF #124, p.4, ¶II.B.10.
This Document Request goes beyond the scope of the approved discovery in that it seeks
information not about the "implementation ofthe mail-in and poll-watching procedures in the 2020
       Case 2:20-cv-00966-NR Document 367-2 Filed 08/12/20 Page 10 of 16



 primary election, and the procedures for the 2020 general election." ECF # 124, p.4, ¶II.B.10.
 Instead it seeks information about the relationship between "mail and/or absentee voting" and
 "voter turnout or election outcomes."
 Additionally, Plaintiffs object to this Document Request on the ground of relevance. The Election
 Code, as passed by the General Assembly, permits voting by mail (both mail-in and absentee}—
 as long as that voting complies with the statutory requirements. Thus, no matter who the voter (or
 what that voter's partisan group, demographic group, race, or age), that voter must comply with
 the statutory requirements before the ballot he/she casts is a valid one entitled to be counted.
 Plaintiffs are seeking to ensure the legislative requirements are enforced.
 Plaintiffs' Amended Complaint is asking the Court to issue relief in the form of, among other
 things, a declaratory and injunctive judgment that the Secretary of the Commonwealth and all of
 the Boards of Election follow the provisions of the Election Code in a uniform manner. As this
 Court noted years ago: "A state must impose uniform statewide standards in each county in order to
 protect the legality of a citizen's vote. Anything less implicates constitutional problems under the equal
 protection clause of the Fourteenth Amendment." Pierce a Alle~v County Bd. of Elections, 324 F.
 Sup. 2d 684, 697 (W.D. Pa. 2003 Plaintiffs' claim is based upon the inconsistent enforcement of
 the Election Code requirements across the Commonwealth, which is a violation of Plaintiffs'
 constitutional rights. Plaintiffs' claim also is based upon the failure of the Secretary and all of the
 County Election Boards to follow the requirements under the Election Code for properly
 administering Pennsylvania's absentee and mail-in voting scheme, which also violates their
 constitutional rights. The Pennsylvania General Assembly established the requirements that must
be followed for ballots to be cast legally, requirements the Pennsylvania Supreme Court has
recognized are designed to reduce fraud. Neither the Secretary of the Commonwealth nor the
County Election Boards have the ability to ignore, modify, restrict, or expand upon those
requirements. Even if the Secretary or a Board of Elections were to view those legislatively-
enacted requirements as mere "technicalities," they still have an obligation to enforce those
requirements. As the Pennsylvania Supreme Court recently noted, "so-called technicalities of the
Election Code are necessary for the preservation of secrecy and the sanctity of the ballot and must
therefore be observed ... ." In re Ca~zvass of Absentee Ballots of Nov. 4, 2003 Gen. Election, 843
A.2d 1223, 1234 (Pa. 2004).; see also id., at 1231-32 (noting that "shall" in the Election Code,
including its use in Section 3146.6(a) concerning absentee voting, is mandatory). The same
language that was interpreted in 2003 by the Pennsylvania Supreme Court was used and adopted
by the General Assembly in Act 77.
Further, Plaintiffs object to this Document Request on the grounds it seeks information protected
by the attorney-client privilege, the work product doctrine, or by Federal Rule of Civil Procedure
26(b)(3).
In light of above objections, on which Plaintiffs stand, no documents will be produced.


REQUEST 8: All Documents or Communications concerning or related to the impact of the

public-health pandemic and/or novel coronavirus (COVID-19) would or might affect mail-in and
       Case 2:20-cv-00966-NR Document 367-2 Filed 08/12/20 Page 11 of 16




 absentee voting or election outcomes in the Primary Election or the upcoming November 2020

 General Election in Pennsylvania.

 RESPONSE: Plaintiffs object to this Document Request on the ground that it seeks information
 on topics outside the limited scope of the expedited discovery ordered by the Court. In response
 to objections by myriad defendants to the timing and scope of discovery, the Court entered an
 Order on July 17, 2020, (ECF #124) that allowed discovery on an expedited basis but only on a
 limited scope. Any discovery beyond the scope of the reports to the Secretary of the
 Commonwealth by the County Boards of Election as contemplated by 71 P.S. § 279.6(c) "must (i)
 not be duplicative of materials received in connection with the report, and (ii) be narrowly tailored
 to the implementation of the mail-in and poll-watching procedures in the 2020 primary election,
 and the procedures for the 2020 general election." ECF #124, p.4, ¶II.B.10.
This Document Request goes beyond the scope of the approved discovery in that it seeks
information not about the "implementation ofthe mail-in and poll-watching procedures in the 2020
primary election, and the procedures for the 2020 general election," ECF # 124, p.4, ¶II.B.10, but
about COVID-19 and its impact on absentee and mail-in voting or election outcomes in the 2020
Primary Election and upcoming General Election. Plaintiffs read the scope of discovery as relating
to the official implementation of the two noted procedures by the Secretary and/or the Counties. It
is only the Counties who implement the mail-in procedures for the elections. Thus, the use of the
conjunctive "and" can only mean that the poll-watching procedures referenced also are the official
procedures implemented by the County. Moreover, it is the Secretary and the Counties who will
bear the burden of demonstrating the procedures they implement and enforce are constitutional.
Therefore, this Document Request is improper.
Additionally, Plaintiffs object to this Document Request on the grounds of relevance. Plaintiffs'
lawsuit is premised upon the federal and state constitutional mandates that Pennsylvania must
impose uniform statewide standards in a1167 counties in order to protect the legality of a citizen's
vote and to ensure free, fair, and transparent elections, and those mandates cannot and should not
be suspended during a pandemic or other crisis. There is no "pandemic exception" to the Election
Code. Therefore, this Document Request seeks information that is not relevant to Plaintiffs' claims.
Further, Plaintiffs object to this Document Request on the grounds it seeks information protected
by the attorney-client privilege, the work product doctrine, or by Federal Rule of Civil Procedure
26(b)(3).
In light of the above objections, on which Plaintiffs stand, no substantive response will be
provided.


REQUEST 9: All Documents or Communications concerning or related to your allegation of

Boards voiding or discarding mail-in and absentee ballots that lacked an "Official Election Ba11oY'

inner envelope impacted the results of the Primary Election and/or could potentially impact the

results of the November 2020 General Election in Pennsylvania.
        Case 2:20-cv-00966-NR Document 367-2 Filed 08/12/20 Page 12 of 16



 RESPONSE: Plaintiffs object to this Document Request on the ground that it seeks information
 on topics outside the limited scope of the expedited discovery ordered by the Court. In response
 to objections by myriad defendants to the timing and scope of discovery, the Court entered an
 Order on July 17, 2020, (ECF #124) that allowed discovery on an expedited basis but only on a
 limited scope. Any discovery beyond the scope of the reports to the Secretary of the
 Commonwealth by the County Election Boards as contemplated by 71 P.S. ~ 279.6(,c) "must (i)
 not be duplicative of materials received in connection with the report, and (ii) be narrowly tailored
 to the implementation of the mail-in and poll-watching procedures in the 2020 primary election,
 and the procedures for the 2020 general election." ECF #124, p.4, ¶II.B.10.
This Document Request goes beyond the scope of the approved discovery in that it seeks
information not about the "implementation ofthe mail-in and poll-watching procedures in the 2020
primary election, and the procedures for the 2020 general election," ECF #124, p.4, ¶II.B.10, but
instead Plaintiff's contention regarding the proper interpretation of Act 77 and its provisions
relating to absentee and mail-in voting. Plaintiffs read the scope of discovery as relating to the
official implementation of the two noted procedures by the Secretary and/or the Counties. It is
only the Counties who implement the mail-in procedures for the elections. Thus, the use of the
conjunctive "and" can only mean that the poll-watching procedures referenced also are the official
procedures implemented by the County. Moreover, it is the Secretary and the Counties who will
bear the burden of demonstrating the procedures they implement and enforce are constitutional.
Therefore, this Document Request is improper.
 Subject to these objections and without waiving, Plaintiffs state that the Pennsylvania General
 Assembly has provided the procedure for the proper return of absentee and mail-in ballots. See 25
 P.S. ~ 3146.6; 25 P.S. X3150.16. That procedure includes, among other things, the requirement
 that the voter place his or her ballot inside the "Official Election Ballot" secrecy envelope. See 25
 P.S. ~ 3146.6(a) ("the elector shall, in secret, proceed to mark the ballot only in black lead pencil,
 indelible pencil or blue, black or blue-black ink, in fountain pen or ball point pen, and then fold
the ballot, enclose and securely seal the same in the envelope on which is printed, stamped or
endorsed `Official Election Ballot.' This envelope shall then be placed in the second one, on which
is printed the form of declaration of the elector, and the address of the elector's county board of
election and the local election district of the elector.") (emphasis added); 25 P.S. § 3150.16 ("the
mail-in elector shall, in secret, proceed to mark the ballot only in black lead pencil, indelible pencil
or blue, black or blue-black ink, in fountain pen or ball point pen, and then fold the ballot, enclose
and securely seal the same in the envelope on which is printed, stamped or endorsed `Official
Election Ballot.' This envelope shall then be placed in the second one, on which is printed the
form of declaration of the elector, and the address of the elector's county board of election and the
local election district of the elector.") (emphasis added); see also In re Canvass ofAbsentee Ballots
of Nov. 4, 2003 Gen. Election, 843 A.2d 1223, 1231-32 (Pa. 2004 (noting that "shall" in the
Election Code is mandatory); see also id., at 1234 (noting requirements in the Election Code are
necessary for the preservation of secrecy, sanctity of the ballot, and to reduce fraud).
The Election Code also provides that only those ballots contained in "Official Election Ballot"
secrecy envelopes, within the outer mailing envelop, shall be counted. See 25 PS• §
3146•gf~Z(4~(ii)&(iii . Moreover, a ballot that is returned without an Official Election Ballot"
secrecy envelope is a ballot that is capable of identification. See 25 P.S. ~ 3063(a~ ("No ballot
which is so marked as to be capable of identification shall be counted."); see also 25 P.S.
3146.8(~)(4)(ii).
          Case 2:20-cv-00966-NR Document 367-2 Filed 08/12/20 Page 13 of 16



 In 2003, the Pennsylvania Supreme Court explained, "so-called technicalities of the Election Code
 are necessary for the preservation of secrecy and the sanctity of the ballot and must therefore be
 observed ... ." In re Canvass ofAbsentee Ballots of Nov. 4, 2003 Gen. Election, 843 A.2d 1223,
 1234 (Pa. 2004); see also id. at 1231-32 (noting that "shall" in the Election Code, including its use
 in Section 3146.6(a) concerning absentee voting, is mandatory). The same language that was
 interpreted in 2003 by the Pennsylvania Supreme Court was used and adopted by the General
 Assembly in Act 77.
Subject to the foregoing objections and without waiving them, Plaintiffs state that to the degree that
evidence of voter fraud or any other election-related fraud is relevant to any questions before the
Court, Plaintiffs will rely on, among other things, publicly available news reports and public
records. Plaintiffs refer to and incorporate the documents being produced. See FED.R.C~v.P.
~3 ~. Plaintiffs also retain the ability to introduce evidence regarding election-related fraud in the
form of expert reports if necessary as this matter proceeds.


REQUEST 10: For all expert witnesses you intend to testify at the hearing in this case, produce

his or her curriculum vitae ("CV") andlor resume, all reports he or she drafted for you related to

this action, and all documents you provided to that expert related to any subject matter in this

action.

RESPONSE: Plaintiffs object to this Discovery Request as it relates to the identification of any
testifying expert as being premature. The Court's Scheduling Order requires production expert
reports on August 12, 2020. See ECF# 124, ¶16. There is no requirement to provide the
identification of any retained, testifying expert in advance of that date.

Plaintiffs also object to this Discovery Request in that it seeks production of documents/things
beyond that to which propounding defendants may be entitled. Plaintiffs will provide to all
Defendants the required information for any testifying expert in accordance with the Federal Rules
of Civil Procedure, the Scheduling Order (ECF#124), and any other applicable Order of this
Court. Plaintiffs will not produce to Defendants any additional information beyond what they are
required to produce.

In light of above objections, on which Plaintiffs stand, no substantive response will be provided.
                                                 Respectfully submitted,

                                                 PORTER WRIGHT MORRIS &ARTHUR LLP

Date: August 5, 2020                       By: /s/Ronald L. Hicks, Jr.
                                               Ronald L. Hicks, Jr. (PA #49520)
                                               Jeremy A. Mercer (PA #86480)
                                               Russell D. Giancola (PA #200058)
                                               Six PPG Place, Third Floor
                                               Pittsburgh, PA 15222
Case 2:20-cv-00966-NR Document 367-2 Filed 08/12/20 Page 14 of 16



                                 (412) 235-4500 (Telephone)
                                 (412) 235-4510 (Fax)
                                 rhi cks@porterwright.com
                                jmercer@porterwright.com
                                 rgiancola@porterwright. com
                                and
                                Matthew E. Morgan (DC #989591)
                                Justin Clark (DC #499621)
                                (both admitted pro hac vice)
                                Elections, LLC
                                1000 Maine Ave., SW, 4th Floor
                                Washington, DC 20224
                                (202) 844-3 812 (Telephone)
                                matthew.morgan@el ectionlawll c.com
                                justin.clack@electionlawllc. com
                                Counselfor Plaintiffs
      Case 2:20-cv-00966-NR Document 367-2 Filed 08/12/20 Page 15 of 16




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on August 5, 2020, a true and correct copy of the

foregoing   PLAINTIFFS        OBJECTIONS          AND     RESPONSE        TO   DEMOCRATIC

INTERVENORS' DOCUMENT REQUESTS TO PLAINTIFFS has been served upon the

below-identified propounding counsel via email:

 A. Michael Pratt                                 Clifford B. Levine
GREENBERG T~tAURIG, LLP                           Alex Lacey
1717 Arch Street, Suite 400                       DENTONS COHEN & GRIGSBY P.C.
Philadelphia, PA 19103                            625 Liberty Avenue
(t) 215.972.5916                                  Pittsburgh, PA 15222-3152
(~ 215.988.7801                                   (t) 412.297.4998/4642
prattam(a,gtl aw.com                              clifford.levine(a~dentons.com
                                                  alex.lacey~a~dentons. com
Kevin M. Greenberg (pro hac vice pending)
Adam R. Roseman (pro hac vice pending)            Lazar M. Palnick
George Farrell (pro hac vice pending)             1216 Heberton St.
GREENBERG TRAURIG, LLP                            Pittsburgh, PA 15206
1717 Arch Street, Suite 400                       (t) 412.661.3633
Philadelphia, PA 19103                            lazarpalnick(a,gmail. com
(t) 215.988.7818
(fl 215.988.7801
greenbergk(a,gtlaw.com

      All Counselfor Democratic Intervenors

                                              Respectfully submitted,

                                              PORTER WRIGHT MORRIS &ARTHUR LLP

                                       By: /s/Ronald L. Hicks. Jr.
                                           Ronald L. Hicks, Jr. (PA #49520)
                                           Jeremy A. Mercer (PA #86480)
                                           Russell D. Giancola (PA #200058)
                                           Six PPG Place, Third Floor
                                           Pittsburgh, PA 15222
                                           (412) 235-4500 (Telephone)
                                           (412) 235-4510 (Fax)
                                           rhicks@porterwri ght.com
                                           jmercer@porterwri ght.com
                                           rgiancola@porterwright.com
Case 2:20-cv-00966-NR Document 367-2 Filed 08/12/20 Page 16 of 16




                                and

                                Matthew E. Morgan (DC #989591)
                                Justin Clark (DC #499621)
                                (both admitted pro hac vice)
                                Elections, LLC
                                1000 Maine Ave., SW, 4th Floor
                                Washington, DC 20224
                                (202) 844-3812 (Telephone)
                                matthew.morgan@electionlawllc.com
                                justin.clark@electionlawllc.com

                                Counselfor Plaintiffs
